t c memo united_states tax_court john r peacock petitioner v commissioner of internal revenue respondent docket no 6168-02l filed date noel w spaid for petitioner karen n sommers for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent may proceed with his proposed collection activity relating to petitioner’s tax_liability findings_of_fact petitioner failed to file his federal_income_tax return on date respondent sent petitioner a notice_of_deficiency on date respondent sent petitioner a second notice which corrected a typographical error in the date notice petitioner did not file a petition with the court to challenge either notice on date respondent assessed a dollar_figure deficiency and pursuant to sections and a dollar_figure addition_to_tax and a dollar_figure addition_to_tax respectively on date respondent sent a form 668-w c notice_of_levy on wages salary and other income notice_of_levy to petitioner’s employer united airlines united the notice_of_levy required united to relinquish a portion of petitioner’s pay to satisfy his tax_liability respondent on date sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing relating to his tax_liability on date petitioner sent respondent form request for a collection_due_process_hearing in which petitioner alleged that the tax_liability had been fully paid on date the appeals officer held a conference with petitioner the appeals officer reviewed transcripts of petitioner’s income_tax account and payroll records the payroll records indicated that between date and date united pursuant to an unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue assignment deducted dollar_figure from petitioner’s wages in an attempt to determine where the dollar_figure had been sent the appeals officer wrote to united and to the california franchise tax board on the basis of respondent’s records and those provided by the state of california the appeals officer determined that levy payments totaling dollar_figure and dollar_figure had been applied to petitioner’s and income_tax accounts respectively and that in the state of california had received dollar_figure in levy payments relating to petitioner’s state_income_tax liabilities united and petitioner did not provide any documentation of payments received by respondent other than the payments reflected on respondent’s records on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or relating to in response on date petitioner while residing in san diego california filed his petition with the court opinion petitioner contends that respondent erred in determining his tax_liability because respondent used married_filing_separately filing_status rather than married_filing_jointly status petitioner however received a statutory_notice_of_deficiency relating to and thus is precluded from raising his filing_status sec_6330 see 114_tc_176 petitioner further contends that respondent failed to apply petitioner’s levy payments ie the amounts withheld from his wages by his employer to his tax_liability we disagree the record did not establish that respondent’s calculation of the unpaid tax was incorrect united deducted dollar_figure from petitioner’s wages but forms certificate of assessments payments and other specified matters relating to petitioner’s income_tax account indicate an unpaid assessed balance due of dollar_figure see 115_tc_35 stating courts have held that form_4340 provides at least presumptive evidence that a tax has been validly assessed under sec_6203 before deciding to proceed with collection respondent provided petitioner with transcripts relating to his tax_liability took adequate steps to determine the correct amount of petitioner’s unpaid tax and gave due consideration to petitioner’s contentions accordingly respondent committed no error and may proceed with the proposed collection activity contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
